Citation Nr: 1440921	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-41 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease (DJD) of the knees. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a March 2013 travel board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's bilateral DJD of the knees was aggravated by his service-connected left ankle posttraumatic arthritis with osteochondritis dissecans.  


CONCLUSION OF LAW

The criteria for service connection for bilateral DJD of the knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral DJD of the knees, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).  On a secondary basis, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Analysis 

The Veteran asserts that he has bilateral DJD of the knees related to active service, to include as due to altered gait mechanics stemming from a service-connected left ankle disability.  

As to the first element, a current disability, private treatment records, VA treatment records, and the March 2008 VA examination report indicate that the Veteran has been diagnosed with bilateral DJD of the knees.  Thus, the first Wallin element is met.  Id.  

With respect to the second element, a service-connected disability, the Veteran is service-connected for left ankle posttraumatic arthritis with osteochondritis dissecans.  Therefore, the second Wallin element is satisfied.  Id.  

Regarding the third element, nexus evidence establishing a connection between the Veteran's service-connected disability and his bilateral DJD of the knees, there are conflicting opinions of record.  

An October 2007 examination report from the Veteran's private orthopedic surgeon, Dr. Bustamante, noted the Veteran had a long history of talar dome osteoarthritis and a large osteochondral defect with chronic left ankle DJD.  Dr. Bustamante opined that degeneration of the ankle had persisted for a long time and was now involving the Veteran's bilateral knees.  Dr. Bustamante diagnosed the Veteran with bilateral DJD of the knees and explained that currently the Veteran's right knee was worse than the left because the Veteran had been significantly favoring his right lower extremity.  Upon examination, it was noted that the Veteran had mild fixed varus deformity of 5-6 degrees in both knees.  Dr. Bustamante opined that the degenerative changes in both knees were very likely related to the severe arthritis of the Veteran's left ankle.  

The Veteran was provided a VA examination in March 2008.  The examiner diagnosed the Veteran with minimal to mild bilateral DJD of the knees.  Upon physical examination, the Veteran was noted to have a symmetrical and shortened stride length with a right antalgic gait and limp.  The examiner noted that the Veteran's service treatment records (STRs) showed no treatment for a knee condition during service.  The examiner stated that he was not aware of any scientific evidence that showed that left ankle posttraumatic arthritis with osteochondritis dissecans caused DJD of the knees.  However, the examiner noted that acceleration of DJD on the affected left side was possible, but was not supported in this case by radiographic evidence.  The examiner opined that DJD results from an interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes and therefore the Veteran's bilateral knee condition was less likely as not caused by or a result of his left ankle posttraumatic arthritis with osteochondritis dissecans.

An addendum opinion was obtained in August 2008.  The examiner noted that based on his review of the Veteran's claims file, the Veteran had minimal medial narrowing in his bilateral knees but no significant degenerative changes.  The examiner stated that while Dr. Bustamante's examination report was reviewed, the findings were insufficient because, inter alia, it did not discuss the Veteran's gait, mention a significant limp on the left side, or note whether the Veteran was varus or valgus.  The examiner opined that since there was no evidence of altered gait mechanics, there was no evidence that the Veteran's service-connected left ankle caused his bilateral knee problems.  The examiner noted that the March 2008 VA examination report indicated that the Veteran had a shortened stride length with a right antalgic gait with a limp and stated that it was inconsistent with a left ankle condition.

In an October 2008 examination report, Dr. Bustamante noted that the Veteran's symptomology had significantly worsened and that he continued to limp, and now favored his left lower extremity.  Dr. Bustamante assessed the Veteran with bilateral knee arthritis, currently left worse than right, and opined that the Veteran's bilateral knee condition had been worsening since his in-service left ankle injury.  

After reviewing all of the evidence, the Board finds that the March 2008 and August 2008 VA opinions are inadequate for adjudicating the Veteran's claim.  

The March 2008 examiner noted that the Veteran's STRs showed no treatment for a knee condition.  However, a June 1973 STR noted that the Veteran complained of right knee pain.  Although the examiner noted that the Veteran's service-connected left ankle condition could accelerate DJD of his left knee, he provided no explanation to support his conclusion that such a finding was not supported, in this case, by the radiographic evidence.  Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding a medical opinion that contains only data and conclusions is accorded no weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding a medical opinion based upon an inaccurate factual premise has no probative value).  

With regard to the August 2008 addendum opinion, the examiner's findings were conclusory and internally inconsistent.  The examiner reasoned that since there was no evidence of an altered gait, there was also no evidence that the Veteran's left ankle caused his bilateral knee problems.  In finding that there was no evidence of altered gait, the examiner did not acknowledge or address the February 2003 VA examination report, which noted that the Veteran had a left antalgic gait, or Dr. Bustamante's finding that the Veteran favored his right leg and had fixed varus deformity of 5-6 degrees in both knees.  Moreover, after concluding that there was no evidence of an altered gait, the examiner then contradicted himself by opining that the right antalgic gait and limp, noted by the March 2008 examiner, was inconsistent with a left ankle condition.  Additionally, the examiner provided no explanation in support of his conclusion that a right antalgic gait was inconsistent with a left ankle condition.  As the examiner's opinion was conclusory and internally inconsistent, it is afforded little, if any, probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).

Accordingly, the Board finds that Dr. Bustamante's October 2007 and September 2008 examination reports and positive opinions are the most probative evidence of record.  As Dr. Bustamante's opinions followed an examination of the Veteran, as well as consideration of his medical history and current complaints, the opinions are highly probative.  Thus, the third Wallin element is established.  Wallin v. West, 11 Vet. App. 509 (1998).

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral DJD of the knees is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral osteoarthritis of the knees, secondary to service-connected posttraumatic arthritis left ankle with osteochondritis dissecans, is granted.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


